Name: Commission Regulation (EC) No 2351/96 of 10 December 1996 setting the trigger levels for additional import duties on tomatoes
 Type: Regulation
 Subject Matter: tariff policy;  plant product;  trade;  EU finance;  agricultural structures and production
 Date Published: nan

 11 . 12. 96 EN Official Journal of the European Communities No L 320/ 13 COMMISSION REGULATION (EC) No 2351/96 of 10 December 1996 setting the trigger levels for additional import duties on tomatoes whereas the Management Committee for fresh Fruit and Vegetables has not delivered an opinion within the time limit set by its chairman, HAS ADOPTED THIS REGULATION: THE COMMISSION OF THE EUROPEAN COMMUNITIES, Having regard to the Treaty establishing the European Community, Having regard to Council Regulation (EEC) No 1035/72 of 18 May 1972 on the common organization of the market in fruit and vegetables ('), as last amended by Commission Regulation (EC) No 1363/95 (2), and in par ­ ticular Article 24 (4) thereof, Whereas Article 2 of Commission Regulation (EC) No 1555/96 of 30 July 1996 on rules of application for addi ­ tional import duties on fruit and vegetables (3), provides for the trigger levels and periods to be fixed; Whereas Article 5 (4) of the Agreement on Agriculture (4) lays down the criteria in accordance with which the Commission is to set the trigger levels for additional duties on certain fruit and vegetables; whereas Article 5 (6) permits trigger periods to be set on the basis of the characteristics of perishable and seasonal products; Whereas, in application of the abovementioned criteria, the trigger levels for tomatoes should be set at the volumes and for the periods given in the Annex hereto; Article 1 The trigger levels for the additional import duties for tomatoes referred to in Article 2 of Regulation (EC) No 1555/96 for the 1997/98 marketing year shall be as indi ­ cated in the Annex hereto. Article 2 This Regulation shall enter into force on 1 January 1997 . This Regulation shall be binding in its entirety and directly applicable in all Member States . Done at Brussels, 10 December 1996. For the Commission Franz FISCHLER Member of the Commission (') OJ No L 118 , 20 . 5. 1972, p. 1 . (2) OJ No L 132, 16. 6. 1995, p. 8 . (3) OJ No L 193, 3 . 8 . 1996, p. 1 . (4) OJ No L 336, 23 . 12 . 1994, p . 22 . No L 320/ 14 EN Official Journal of the European Communities 11 . 12. 96 ANNEX CN Code Trigger period Trigger level (tonnes) Description 0702 00 15 1 January to 31 March 1997 163 197 Tomatoes 0702 00 20 0702 00 25 0702 00 30 0702 00 35 1 April to 30 September 1997 865 160 0702 00 40 0702 00 45 0702 00 50 1 October to 31 December 1997 312 876